DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Weeren et al. (US 20210041220, hereinafter Van Weeren) in view of Shien et al. (JP2017142185(A), hereinafter Shien [corresponding EP3425325 is used as the English translation and for claims mapping]).

As to claim 1, Van Weeren discloses a system for measuring vibration of a structure (FIG. 1A), comprising: 
an image capturing apparatus that shoots a measurement target surface of the structure (FIG. 1A, camera 7 comprising light detector 11 such as a CCD-sensor or a CMOS-sensor; see [0091]; see also FIG. 2B, image sensor 120 of camera 100); 
a distance measuring apparatus that measures a distance from the image capturing apparatus to the measurement target surface (see [0092], measure how far the beacons 1(i) are from the cameras. This can be done by triangulation measurements where one baseline is known. Measuring a distance between camera 7 and the beacons 1 (i) can also be done with other distance measuring techniques like time-of-flight measurements; see also [0224]-[0225]); 
a sensor that outputs a signal according to an inclination of the image capturing apparatus relative to a vertical direction (FIGS. 2A-2B, position and/or orientation measurement components 16; see [0100]); and 
a vibration measurement apparatus (FIGS. 2A-2B, processing unit 9),
the vibration measurement apparatus including: 
(FIGS. 2A-2B, processing unit 9; see [0091] and [0208]-[0209], processing unit 9 is configured to calculate solid angles of incidence; see [0100], Such accelerometers and/or gyrometers /gyroscopes measure the camera's own motion and derive an updated camera position and orientation from such measurements … changing camera positions and/or orientations can be taken into account when measuring the position of the one or more beacons 1(i); see also  [0224]); and 
vibration measurement unit configured to measure vibration of the structure, using the measured distance (FIGS. 2A-2B, processing unit 9; see [0073], tracking of movement of objects by tracking one or more light sources ("beacons") attached to the object; see [0092], measure how far the beacons 1(i) are from the cameras. This can be done by triangulation measurements where one baseline is known. Measuring a distance between camera 7 and the beacons 1 (i) can also be done with other distance measuring techniques like time-of-flight measurements; see also [0224]-[0225], displacements and vibrations). 
Van Weeren fails to explicitly disclose image conversion unit configured to convert the image obtained due to shooting by the image capturing apparatus into an image that would be obtained were the normal of the measurement target surface coincident with the normal of the image capturing surface of the image capturing apparatus, using the calculated angle; and 
vibration measurement unit configured to measure vibration of the structure, using the converted image and the measured distance.
However, Shien teaches the vibration measurement apparatus (FIG. 14, displacement measurement device 10A) including: 
(FIG. 14, projective transformation unit 125; see [0084]-[0085]; see description of projective transformation in [0088]-[0100]); and 
vibration measurement unit configured to measure vibration of the structure, using the converted image and the measured distance (FIG. 14, displacement computing unit 122; see displacement measurement process described in [0101]-[0115]).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify using Shien’s teachings to include, in the vibration measurement apparatus, image conversion unit configured to convert the image obtained due to shooting by the image capturing apparatus into an image that would be obtained were the normal of the measurement target surface coincident with the normal of the image capturing surface of the image capturing apparatus, using the calculated angle; and vibration measurement unit configured to measure vibration of the structure, using the converted image and the measured distance in order to maintain displacement measurement accuracy regardless of installation conditions of an imaging unit (Shien; [0010]).

As to claim 2, Van Weeren as modified by Shien fails to explicitly disclose wherein the vibration measurement unit, when measuring the vibration, corrects vibration of the structure in a normal direction of the measurement target surface, using the measured distance and the calculated angle.
(Shien; FIG. 14, corrective operation unit 127; see [0087], [0103]). 
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Van Weeren using Shien’s teachings to include wherein the vibration measurement unit, when measuring the vibration, corrects vibration of the structure in a normal direction of the measurement target surface, using the measured distance and the calculated angle in order to maintain displacement measurement accuracy regardless of installation conditions of an imaging unit (Shien; [0010]).

As to claim 3, the combination of Van Weeren and Shien further discloses wherein the sensor is an angular velocity sensor (Van Weeren; see [0100], Position and/or orientation measurement components 16 may include one or more accelerometers and/or gyrometers /gyroscopes). 

As to claim 4, Van Weeren discloses an apparatus for measuring vibration of a structure (FIGS. 1A, 2A-2B), comprising: 
angle calculation unit configured to calculate an angle formed by a normal of an image capturing surface of an image capturing apparatus for shooting a measurement target surface of the structure and a normal of the measurement target surface, based on a signal output by a sensor according to an inclination of the image capturing apparatus relative to a vertical direction (see [0091] and [0208]-[0209], processing unit 9 is configured to calculate solid angles of incidence; see [0100], Position and/or orientation measurement components 16 may include one or more accelerometers and/or gyrometers /gyroscopes … Such accelerometers and/or gyrometers /gyroscopes measure the camera's own motion and derive an updated camera position and orientation from such measurements … changing camera positions and/or orientations can be taken into account when measuring the position of the one or more beacons 1(i); see also [0224]; FIG. 1A, camera 7 comprising light detector 11 such as a CCD-sensor or a CMOS-sensor; see [0091]; see also FIG. 2B, image sensor 120 of camera 100); 
image conversion unit configured to convert the image obtained due to shooting by the image capturing apparatus into an image that would be obtained were the normal of the measurement target surface coincident with the normal of the image capturing surface of the image capturing apparatus, using the calculated angle; and 
vibration measurement unit configured to measure vibration of the structure, using a distance from the image capturing apparatus to the measurement target surface measured by a distance measuring apparatus (FIGS. 2A-2B, processing unit 9; see [0073], tracking of movement of objects by tracking one or more light sources ("beacons") attached to the object; see [0092], measure how far the beacons 1(i) are from the cameras. This can be done by triangulation measurements where one baseline is known. Measuring a distance between camera 7 and the beacons 1 (i) can also be done with other distance measuring techniques like time-of-flight measurements; see also [0224]-[0225], displacements and vibrations).
Van Weeren fails to explicitly disclose image conversion unit configured to convert the image obtained due to shooting by the image capturing apparatus into an image that would be 
vibration measurement unit configured to measure vibration of the structure, using the converted image and the measured distance. 
However, Shien teaches image conversion unit configured to convert the image obtained due to shooting by the image capturing apparatus into an image that would be obtained were the normal of the measurement target surface coincident with the normal of the image capturing surface of the image capturing apparatus, using the calculated angle (FIG. 14, projective transformation unit 125; see [0084]-[0085]; see description of projective transformation in [0088]-[0100]); and 
vibration measurement unit configured to measure vibration of the structure, using the converted image and the measured distance (FIG. 14, displacement computing unit 122; see displacement measurement process described in [0101]-[0115]).
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Van Weeren using Shien’s teachings to include, in the vibration measurement apparatus, image conversion unit configured to convert the image obtained due to shooting by the image capturing apparatus into an image that would be obtained were the normal of the measurement target surface coincident with the normal of the image capturing surface of the image capturing apparatus, using the calculated angle; and vibration measurement unit configured to measure vibration of the structure, using the converted image and the measured distance in order to maintain displacement measurement accuracy regardless of installation conditions of an imaging unit (Shien; [0010]).

claim 5, Van Weeren as modified by Shien fails to explicitly disclose wherein the vibration measurement unit, when measuring the vibration, corrects vibration of the structure in a normal direction of the measurement target surface, using the measured distance and the calculated angle. 
However, Shien teaches wherein the vibration measurement unit, when measuring the vibration, corrects vibration of the structure in a normal direction of the measurement target surface, using the measured distance and the calculated angle (Shien; FIG. 14, corrective operation unit 127; see [0087], [0103]). 
At the time before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skills in the art to further modify Van Weeren using Shien’s teachings to include wherein the vibration measurement unit, when measuring the vibration, corrects vibration of the structure in a normal direction of the measurement target surface, using the measured distance and the calculated angle in order to maintain displacement measurement accuracy regardless of installation conditions of an imaging unit (Shien; [0010]).

As to claim 6, the combination of Van Weeren and Shien further discloses wherein the sensor is an angular velocity sensor (Van Weeren; see [0100], Position and/or orientation measurement components 16 may include one or more accelerometers and/or gyrometers /gyroscopes).

As to claims 7-9, method claims 7-9 correspond to system claims 1-3, recites the same features as those recited in claims 1-3 and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 1-3.

As to claims 10-12, computer readable medium claims 10-12 correspond to apparatus claims 4-6, recites the same features as those recited in claims 4-6 and are therefore rejected for the same reasons of obviousness as used above in rejecting claims 4-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482